Citation Nr: 1102644	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  06-06 862A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1943 to March 1946.  

This case originally came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  
 
In a September 2006 decision, the Board denied the claims for 
service connection for hearing loss and for tinnitus.  The 
Veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court).  In September 2008, the 
Court granted a joint motion filed by the parties to vacate the 
Board's decision and remand the case for further action 
consistent with the joint motion.  

Subsequently, in February 2009, the Board issued a second 
decision again denying the claims.  The Veteran again appealed 
the Board's February 2009 decision to the Court.  A single-judge 
Memorandum Decision in August 2010 vacated the Board's February 
2009 decision, remanding the case back to the Board for further 
development and adjudication consistent with the decision.  In a 
September 2010 Order, judgment was issued.  The appeal is 
presently before the Board for action consistent with the 
instructions contained in the Memorandum Decision.  

After the Court's remand, the Veteran's attorney submitted 
additional evidence directly to the Board.  In a cover letter, 
the Veteran's attorney wrote that RO jurisdiction over the 
evidence was not waived.  38 C.F.R. 20.1304 (2010); see also 
Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action, on his part, is required.


REMAND

Upon review, the Board finds that the claims must be remanded.

First, the Veteran submitted additional evidence directly to the 
Board.  The Veteran's attorney requested that the evidence be 
referred to the RO for initial review.  The Board points out that 
all additional evidence must be referred to the agency of 
original jurisdiction (AOJ) for review unless the procedural 
right is waived.  38 C.F.R. § 20.1304(c).  Here, the Veteran's 
attorney expressly did not waive initial AOJ review.  Thus, the 
Board must remand the claims to the AOJ for initial consideration 
of the additional evidence and issuance of a supplemental 
statement of the case (SSOC).  38 C.F.R. § 19.31 (2010).

The Board also finds that further evidentiary development is 
required.   

By way of history, the Board points out that the Veteran filed 
his original claim of entitlement to service connection in August 
2004.  On the claim form (VA Form 21-526), the Veteran wrote that 
he was seeking service connection for bilateral hearing loss and 
for tinnitus.  The claim form asked him what medical facility or 
doctor treated him for these claimed conditions, but he left 
these spaces blank.  The next month, September 2004, the RO sent 
him a letter specifically requesting this information.  In an 
October 2004 response, the Veteran indicated that he had 
attempted to obtain his records from his previous doctors, but 
the doctors were deceased and the location of his treatment 
records was unknown.  He clarified that his pertinent medical 
history involved treatment from VA since approximately 1990, 
including receiving hearing aids.  (The Board notes that the 
Veteran did not identify any private (non-VA) treatment providers 
by name.)  

The RO issued a rating decision denying the claims in November 
2004.  In a December 2004 cover letter, which notified him of the 
November 2004 rating decision, the RO specifically informed the 
Veteran that he could still provide additional pertinent 
evidence.  In response, the Veteran submitted a notice of 
disagreement (NOD) again explaining his symptom and treatment 
history.  He wrote that a Dr. H. H., now deceased, treated him 
first in the early 1990s.  Then, he had treatment with Dr. J. W. 
N., but this provider had disposed of the Veteran's records.  For 
the last twelve years, he had has received treatment with VA at 
the Shreveport VA Medical Center (VAMC).  The Veteran also 
submitted a photocopy from the Family Medical Guide, 4th Edition, 
addressing tinnitus.

In response, the RO requested all treatment records from the 
Shreveport VAMC beginning in January 1992.  The VAMC provided all 
pertinent records up to March 1, 2005.  These records were then 
associated with the claims file.  

The RO then determined that a VA examination was necessary.  In 
April 2005, a VA examiner determined that "[i]t is possible that 
the [Veteran's] military noise exposure caused the tinnitus.  
However, a review of [the Veteran's] c-file did not reveal any 
complaints or treatment for tinnitus nor its descriptive.  
Therefore, insufficient information is available to determine 
[the] etiology of the tinnitus without resort to speculation."  
The examiner provided a similar opinion regarding the Veteran's 
bilateral hearing loss.  

Next, in July 2006, which was after the Veteran perfected an 
appeal to the Board, but prior to a Board decision, he submitted 
additional evidence.  This evidence consisted of private 
treatment records from Dr. T. H. F., Jr., including May 2006 
audiological evaluation results from Audiological Associates 
Professional Hearing Services of North LA, Inc.  These records 
reflect a prior treatment history with a Dr. Hamilton during the 
time from 1958 to 1980, then treatment with Dr. J. W. N., 
followed by VA.  (The Board notes that this history is 
essentially identical to the history provided by the Veteran in 
his NOD.)

The Board denied the claims in September 2006.  The Veteran 
appealed the September 2006 Board decision to the Court, which 
issued an Order in September 2008 approving the parties' joint 
motion.  Subsequent to the Court's remand, the Veteran's attorney 
submitted a statement in which he wrote that the "facts held in 
these documents [before the Court] still hold true to date."  The 
Board notes that the documents to which the attorney was 
referring do not identify any missing evidence.  

In December 2006, the Veteran wrote to his Congressperson that he 
felt there were "several errors in [the Board decision] on my 
records."  Shortly thereafter, in January 2007, VA received a 
statement from the Veteran's Congressperson.  The Congressperson 
wrote that the Veteran "cannot provide any earlier records of 
complaints and treatment because he was seen by private doctor's 
[sic] who are no longer in practice."  A fax cover sheet 
specifies that they were including "additional records . . . that 
[the Veteran] thinks the VA doesn't have or should take a look 
at."  (The Board notes that the letter included attached copies 
of duplicate service and private treatment records.)  

In February 2009, the Board issued a second decision again 
denying the claims.  The Board pointed out that the Veteran 
identified pertinent private treatment records that were 
unobtainable because the physicians were deceased and the records 
could not be located.  The Board further noted that all available 
VA treatment records had been associated with the claims file.  

The Veteran appealed the February 2009 Board decision to the 
Court.  In the Memorandum Decision, the Court wrote that the 
April 2005 VA examination was adequate except to the extent the 
VA examiner's explanation indicated that the duty to assist had 
not been fulfilled.  Accordingly, the Court directed the Board to 
"investigat[e] what information the examiner needs, and possibly 
obtain[] the information and schedul[e] [the Veteran for] a new 
examination."  

The Board points out that it is well established that VA's duty 
to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is a veteran's responsibility to 
identify all sources of evidence pertinent to his appeal.  See 
38 C.F.R. § 3.159(c) (a "claimant must provide enough information 
to identify and locate the existing records including the 
custodian or agency holding the records; the approximate time 
frame covered by the records; and, in the case of medical 
treatment records, the condition for which treatment was 
provided.").  Only if he does so is the Board is obligated to 
obtain the information.  See id.  

Contrary to the Memorandum Decision, VA "is not obligated to 
embark on an 'unguided safari' to seek all potentially relevant 
records."  Raugust v. Shinseki, 23 Vet. App. 475, 479 (2010) 
(citing Brokowski v. Shinseki, 23 Vet. App. 79, 89 (2009)).  
"[T]he duty to assist is not a license for a 'fishing 
expedition' to determine if there might be some unspecified 
information which could possibly support a claim."  Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).  No further assistance is 
required under VA's duty to assist if the record on appeal 
demonstrates the futility of any further evidentiary development 
and that there is no reasonable possibility that further 
assistance would assist a veteran in substantiating his claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d (Fed. 
Cir. 2002); Delacruz v. Principi, 15 Vet. App. 143 (2001).

Here, the claims file currently contains all available private 
treatment records identified by the Veteran.  Furthermore, the 
Veteran's own lay statements are included in the record.  Thus, 
except for more recent VA treatment records, it appears that 
there is no additional evidence that is both available and 
potentially relevant for a VA examiner's consideration.  Thus, 
any further efforts to obtain additional records would constitute 
a futile fishing expedition, unless upon remand, the Veteran 
identifies any further source(s) having relevant records.  

The Board also notes that the medical evidence of record includes 
reports of private audiometric evaluations performed in May 2006 
and February 2010 that show graphical displays of audiogram test 
results that have not been converted to an appropriate numerical 
form.  Accordingly, this evidence requires translation by a 
certified specialist.  See Kelly v. Brown, 7 Vet. App. 471 
(1995).  This should be accomplished on remand.

Finally, in light of the decision in Savage v. Shinseki, No. 09-
4406, 2011 WL 13796 (Vet. App. Jan. 4, 2011), the Veteran and his 
attorney should be asked to provide the private healthcare 
providers' credentials and a statement of whether the Maryland 
CNC Word Recognition Test was used for each private audiological 
evaluation associated with the record, to include those performed 
in May 2006 and February 2010.  

For these reasons, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Obtain all outstanding records of 
evaluation and/or treatment of the Veteran 
from the Shreveport VAMC, since March 1, 
2005.  All records and/or responses received 
should be associated with the claims file.

2.  Send the Veteran and his attorney a 
letter requesting that he provide the names, 
addresses, and approximate dates of treatment 
for all health care providers who may have 
additional records pertinent to his claims.  
VA should also request that the Veteran 
provide authorization for VA to obtain any 
additional evidence identified, as necessary.  
The Veteran and his attorney should be asked 
to provide the private healthcare providers' 
credentials and a statement of whether the 
Maryland CNC Word Recognition Test was used 
for each private audiological evaluation 
associated with the record, to include those 
performed in May 2006 and February 2010.  

VA should make as many attempts as necessary 
to obtain all pertinent records identified by 
the Veteran, if not already associated with 
the claims file.  If, after making as many 
requests as are necessary to obtain any 
pertinent records, it is determined that the 
records sought do not exist or that further 
efforts to obtain those records would be 
futile, VA should issue a Formal Finding on 
the Unavailability of Records Memorandum 
identifying, consistent with 38 C.F.R. § 
3.59(e)(1): (i) the identity of the records 
VA was unable to obtain; (ii) an explanation 
of the efforts VA made to obtain the records; 
(iii) a description of any further action VA 
will take regarding the claim, including, but 
not limited to, notice that VA will decide 
the claim based on the evidence of record 
unless the claimant submits the records VA 
was unable to obtain; and (iv) a notice that 
the claimant is ultimately responsible for 
providing the evidence.

3.  Have a certified specialist translate any 
graphical display of audiogram test results 
that have not been converted to an 
appropriate numerical form, in particular the 
private audiometric evaluations performed in 
May 2006 and February 2010.  All records 
and/or responses received should be 
associated with the claims file.

4.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file in 
compliance with 1, 2 and 3 above, or the time 
period for the Veteran's response has 
expired, VA should review the entire record.  
If indicated (consistent with 38 C.F.R. 
§ 3.159(c)(4)), arrange for the Veteran to 
undergo a VA audiological examination in 
accord with Training Letter No. 10-02, at an 
appropriate VA medical facility.  

Advise the Veteran in writing that it is his 
responsibility to report for the VA 
examination, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of the 
claims.  38 C.F.R. § 3.655 (2010).

The entire claims file, to include a complete 
copy of this REMAND, must be made available 
to the examiner designated to examine the 
Veteran, and the examination report should 
include discussion of the Veteran's 
documented medical history and assertions.  
All appropriate tests and studies (to include 
audiometry and speech discrimination testing) 
should be accomplished and all clinical 
findings should be reported in detail.  

Based on the record review and audiometric 
testing results, the examiner, in accord with 
Training Letter No. 10-02, should 
specifically indicate, with respect to each 
ear, whether the Veteran currently has 
tinnitus and/or hearing loss to an extent 
recognized as a disability for VA purposes 
(i.e., an auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000 or 4000 
Hertz of 40 decibels or greater; or an 
auditory threshold for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 
Hertz of 26 decibels or greater; or speech 
recognition scores using the Maryland CNC 
test of less than 94 percent).

If any hearing loss disability and/or 
tinnitus is diagnosed, also with respect to 
each ear, the examiner should offer an 
opinion, consistent with sound medical 
principles, as to whether it is at least as 
likely as not (i.e., there is a 50 percent 
or greater probability) that such hearing 
loss disability or tinnitus is the result of 
injury or disease incurred or aggravated 
during the Veteran's active duty, to include 
artillery training, or was manifested to a 
compensable degree within one year of the 
Veteran's discharge.  If tinnitus is 
associated with conditions other than hearing 
loss, the audiologist must indicate that the 
complaint of tinnitus requires referral to 
another provider (appropriate provider to be 
determined by the VAMC, the Compensation & 
Pension (C&P) Director or other responsible 
person as with contractors) for determination 
of etiology.

In making this determination, the examiner is 
asked to fully address and discuss the 
Veteran's own assertions regarding his 
symptoms during service and after service 
separation and the April 2005 examiner's 
opinion.  

The examiner should prepare a printed 
(typewritten) report setting forth all 
examination findings, along with a complete 
rationale for all opinions and conclusions 
reached.  It is imperative that the examiner 
offer a detailed analysis for all conclusions 
and opinions reached supported by specific 
references to the Veteran's claims file, 
including the in-service and post-service 
medical records, and the Veteran's lay 
assertions, as indicated.  If the examiner 
determines that any requested opinion cannot 
be given, the examiner should state the 
reason(s) why, such as that there is 
inadequate factual information upon which to 
base an opinion; the question does not fall 
within the limits of current medical 
knowledge or scientific development; the 
condition manifested in an unusual way such 
that its cause or origin is unknowable; there 
are other risk factors for developing the 
condition; or the question presented is so 
outside the norm of practice that it is 
impossible for the clinician to use her or 
his medical expertise, training, and 
literature to render an opinion.  

5.  In the event that the Veteran does not 
report for the ordered examination, VA should 
obtain documentation showing that the Veteran 
was sent notice of the examination to his 
last known address prior to the date of the 
examination, to include whether any notice 
that was sent was returned as undeliverable.

6.  To help avoid future remand, ensure that 
the actions requested have been accomplished 
(to the extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, VA must undertake corrective action 
before the claims file is returned to the 
Board.  See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the remanded claims, in light of all 
pertinent evidence and legal authority and 
addressing all relevant theories of 
entitlement.  If any benefit sought on appeal 
remains denied, furnish to the Veteran and 
his attorney an appropriate SSOC, and afford 
them the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



